PER CURIAM.
After reading the record in this case and carefully considering the questions discussed in the accompanying briefs, we find ourselves everywhere in accord with the reasoning and conclusions of the learned trial judge. Important as are the questions raised, and large as are the sums at stake, a recital of the facts on which the case mainly turns and a discussion of the questions of law arising in the case would, we think, involve merely a repetition of the reasoning of the learned trial judge, and would add nothing to the decision of the case. We therefore affirm the opinion below. 294 Fed. 725.